Citation Nr: 0423479	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  90-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include tendonitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, 
to include Wolff-Parkinson-White Syndrome.

4.  Entitlement to service connection for residuals of a 
contusion of the left elbow.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to an increased evaluation for hematuria, 
currently 10 percent disabling.

7.  Entitlement to a compensable evaluation for residuals of 
a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had certified active duty for training from 
January 1974 to May 1974 with multiple additional periods of 
active duty for training and/or inactive duty for training.  
He reportedly had inactive duty for training August 23, 1980 
to August 24, 1980; active duty for training January 20, 1982 
to January 31, 1982; inactive duty for training January 11, 
1986 to January 12, 1986; and active duty January 13, 1986 to 
January 30, 1986.

An Army National Guard Retirement Credits Record shows that 
the veteran had active duty for training and/or inactive duty 
for training during the periods of: January 11, 1974 to May 
10, 1974; June 24 1974 to June 26, 1974; June 29, 1974 to 
June 30, 1974; May 31, 1975 to June 14, 1975; October 31, 
1975; January 31, 1976; February 1, 1976; July 10, 1976 to 
July 24, 1976; July 21, 1977 to August 6, 1977; July 22, 1978 
to August 5, 1978; August 18, 1979 to September 1, 1979; July 
12, 1980 to July 26, 1989; August 25, 1980 to August 31, 
1980; September 1, 1980 to September 30, 1980; October 1, 
1980 to October 19, 1980; October 20, 1980 to October 31, 
1980; November 1, 1980 to November 31, 1980; December 1, 1980 
to December 31, 1980; January 1, 1981 to January 23, 1981; 
August 4, 1983 to August 20, 1983; July 5, 1984 to July 21, 
1984 and from July 10, 1985 to July 27, 1985.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1987 and 
January 1988 rating decisions of the Newark, New Jersey 
Regional Office.  The January 1987 rating decision, in 
pertinent part, granted service connection for hematuria and 
assigned a 10 percent disability evaluation.  Service 
connection was denied for a left shoulder disorder, to 
include tendonitis; conjunctivitis; an eye disorder 
characterized as refractive error; hypertension; a heart 
disorder, to include Wolff-Parkinson-White Syndrome; 
residuals of a contusion of the left elbow; a foreign body of 
the right third metacarpal; an acquired psychiatric disorder; 
and a disability manifested by blood in the stool.  The 
January 1988 rating decision, in pertinent part, granted 
service connection for residuals of a right eye injury and 
assigned a noncompensable disability evaluation.  In May 
1991, the Board remanded this appeal to the RO to verify the 
veteran's periods of active duty for training and/or inactive 
duty for training, to determine whether the veteran intended 
to continue his appeal as to all issues, to schedule the 
veteran for a period of observation and evaluation and to 
afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") ophthalmologic examination.  The veteran's 
case was transferred to the San Juan, Puerto Rico Regional 
Office (hereinafter "the RO").  A February 1994 rating 
decision reduced the 10 percent evaluation assigned for the 
veteran's service-connected hematuria to a noncompensable 
evaluation.  

In August 1995, the Board again remanded this appeal to the 
RO to make another attempt to verify the veteran's periods of 
service and to afford the veteran VA orthopedic, 
cardiovascular and psychiatric examinations.  In September 
1999, the Board decided the appellate issues regarding 
entitlement to service connection for conjunctivitis, a 
foreign body in the right third metacarpal, refractive errors 
and blood in the stool.  The Board remanded the remaining 
issues for further development.  The case has now been 
returned to the Board for further appellate review.

The Board has found that additional development is required 
with respect to the claim for service connection for 
hypertension, the claim for service connection for an 
acquired psychiatric disorder, the claim for an increased 
rating for hematuria, and the claim for a compensable rating 
for residuals of a right eye injury.  The Board notes that it 
has been alleged that the veteran had additional periods of 
qualifying service subsequent to July 1985.  Such alleged 
service is relevant to resolution of some, but not all issues 
on appeal.  The Board has resolved the issues which can be 
resolved based on the current verified service, and the Board 
will remand the remaining issues.  Accordingly, the issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have a left shoulder 
disorder, to include tendonitis. 

3.  The veteran does not currently have Wolff-Parkinson-White 
Syndrome, and no heart disorder was present during service, 
manifest within a year after service, or was caused or 
aggravated by any event during service or by a service-
connected disability.

4.  The veteran's current left elbow disorder was not present 
during service, arthritis of the left elbow was not manifest 
within a year after service, and a current disorder of the 
left elbow was not caused by any incident during service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder, to include tendonitis, was not 
incurred in or aggravated by service, and arthritis of the 
left shoulder may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A heart disorder, to include Wolff-Parkinson White 
Syndrome, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service . 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Residuals of a contusion of the left elbow were not 
incurred in or aggravated by service, and arthritis of the 
left elbow may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as a letter dated in February 2002, provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letter and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claims.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs, 
including the new VCAA implementing regulation.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in February 2002 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a personal hearing.  He was afforded VA 
examinations.  All available relevant evidence identified by 
the veteran was obtained and considered.  His medical 
treatment records have been obtained.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

I.  Entitlement To Service Connection For A Left Shoulder
 Disorder, To Include Tendonitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he injured his left shoulder in 
service and developed a chronic left shoulder disorder.  
During a hearing held at the RO in August 1988, the veteran 
testified that he fell in service and injured both his right 
and left shoulders.  He reported that he continued to have 
pain every day, and that he had limitation of motion.  

The veteran's service medical records shows that he was seen 
in August 1979 after falling and hurting both shoulders.  The 
impression was sprained shoulder, right greater than left.  

Although the report of a VA examination conducted in 
September 1986 included a diagnosis of tendonitis of both 
shoulders, subsequent VA examinations have been negative for 
the presence of a left shoulder disorder.  The report of a VA 
orthopedic examination conducted in September 1988 shows that 
the veteran gave a history of having a left shoulder injury.  
On examination, the range of motion of the left shoulder was 
full, free and painless.  The diagnoses did not include a 
left shoulder disorder.  

The report of a joints examination conducted by the VA in 
November 1995 does not contain any complaints or diagnoses 
pertaining to the left shoulder.  

The report of a joints examination conducted by the VA in 
November 1999 shows that the examiner reviewed the veteran's 
medical history.  On examination, the veteran referred no 
pain in the left shoulder.  He reportedly had no episodes of 
dislocation of either shoulder within the previous year.  
There were no symptoms of constitutional inflammatory 
arthritis.  The range of motion of the left shoulder was 
abduction to 140 degrees, flexion to 125 degrees, internal 
rotation to 55 degrees, and extension rotation to 90 degrees.  
The examiner stated that there was no painful motion during 
the range of motion of the left shoulder.  In summarizing the 
findings on examination, the examiner stated that there was 
no objective evidence of painful motion in the left shoulder 
and there was no evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding.  
Apprehension test was also negative.  An X-ray of the left 
shoulder done the day of the examination showed no bone or 
joint pathology.  The pertinent diagnoses was negative 
musculoskeletal left shoulder joint examination today.  

In summary, the veteran does not currently have a left 
shoulder disorder, to include tendonitis.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that service connection must 
be denied as a left shoulder disorder, to include tendonitis, 
was not incurred in or aggravated by service, and arthritis 
of the left shoulder may not be presumed to have been 
incurred in service.

II.  Entitlement To Service Connection For A Heart Disorder,
 To Include Wolff-Parkinson White Syndrome.

During a hearing held before the RO hearing officer in August 
1989, the veteran testified that he had been found to have a 
heart disorder during service.

A letter dated in September 1988 from Sidney Friedman, M.D., 
shows that after examining the veteran he diagnosed non-
cardiac chest pain.

A VA hospital summary dated in January 1989 shows that the 
veteran was hospitalized for evaluation of angina.  During 
the hospitalization, the veteran denied having chest pain.  
It was noted that he had a long history of cardiac complaints 
that had been worked up extensively without showing any 
pathology, and that enzymes, echo, EKG, stress tests, MUGA 
scans all had been negative on several occasions.  It was 
noted that secondary gain was strongly suspected.  

The report of a hypertension examination conducted by the VA 
in November 1995 shows that the only diagnosis was essential 
hypertension, uncontrolled.  The examiner indicated that the 
presence of cardiac involvement was likely, but he did not 
have any hard data to document that diagnosis.  

The Board subsequently remanded the issue for the purpose of 
performing additional studies and obtaining a more definitive 
opinion.  The report of a heart examination conducted by the 
VA in December 1999 shows that the examiner made a thorough 
review of the veteran's medical history.  On examination, the 
veteran's heart had a regular rhythm with no extra sounds.  
PMI was palpated inside the mid-clavicular line.  He 
concluded that there was no evidence of congestive heart 
failure.  The examiner noted that a chest X-ray done in 
November 1999 was reported as normal.  An EKG done on the day 
of the examination was reported with a normal sinus rhythm 
and borderline first degree AV block. A stress test done in 
December 1999 reported with 10 METS.  The only diagnoses were 
(1) hypertension uncontrolled, and (2) atypical chest pain of 
non-cardiac etiology.  The examiner remarked that there was 
no evidence of Wolff-Parkinson-White syndrome in this 
examination.  All cardiovascular studies (Stress tests, EKG 
and echocardiogram) fail to reveal evidence of hypertensive 
or vascular heart disease.  

Based on the foregoing evidence, the Board finds that the 
veteran does not currently have a heart disorder, to include 
Wolff-Parkinson White Syndrome.  Accordingly, the Board 
concludes that a heart disorder, to include Wolff-Parkinson 
White Syndrome, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.

III.  Entitlement To Service Connection For Residuals
 Of A Contusion Of The Left Elbow.

During a hearing held at the RO in August 1988, the veteran 
testified that he hurt his left elbow when he fell in 
service.  He stated that he now had pain when he leaned on 
the elbow, and he attributed the current symptoms to the 
injury in service.  

A service Statement of Medical Examination and Duty Status 
dated in January 1986 indicates that while on inactive duty 
training earlier that month, the veteran bruised his left 
elbow.  It was reported that this may result in temporary 
disability.  

The report of a joints examination conducted by the VA in 
November 1995 does not contain any complaints or diagnoses 
pertaining to the left elbow.  

The report of a joints examination conducted by the VA in 
November 1999 shows that the veteran gave a history of 
slipping in the snow in 1982 and receiving a trauma to the 
left elbow on the floor.  He reported that he received 
treatment at a civilian hospital and afterwards had nine 
months of physical therapy.  On examination, the veteran 
reported that upon touching he had mild pain in the left 
elbow.  He also reported that upon putting the elbow on hard 
surfaces, he had pain in the posterior aspect of the left 
elbow.  The veteran reported that he had not had hospital 
treatment or doctor visits for the left elbow during the past 
year.  On examination, the range of motion of the left elbow 
was from 145 degrees of flexion to negative 15 degrees of 
extension.  There was no painful motion in the left elbow in 
the range of motion which was measured.  Following X-rays, 
the pertinent diagnosis was very mild enthesopathy of the 
left elbow olecranon process by X-rays taken 11/30/99.  The 
examiner concluded, however, that these findings were due to 
the natural process of aging.  

Based on the foregoing medical evidence, the Board finds that 
the veteran's current left elbow disorder was not present 
during service, arthritis of the left elbow was not manifest 
within a year after service, and the current left elbow 
disorder was not caused or aggravated by a service-connected 
disability.  Accordingly, the Board concludes that residuals 
of a contusion of the left elbow were not incurred in or 
aggravated by service, arthritis of the left elbow may not be 
presumed to have been incurred in service, and a left elbow 
disorder was not caused by any incident during service .





ORDER

1.  Service connection for a left shoulder disorder, to 
include tendonitis, is denied.

2.  Service connection for a heart disorder, to include 
Wolff-Parkinson-White Syndrome, is denied.

3.  Service connection for residuals of a contusion of the 
left elbow is denied.


REMAND

The Board notes that there is no verified additional period 
of active duty for training and/or inactive duty for training 
after July 1985, other than the period in January 1986.  
However, a medical board report dated in May 1987, indicated 
that the veteran had remained in active status with his unit 
since April 1986, secondary to multiple medical problems.  A 
February 1987 statement, apparently from a noncommissioned 
officer serving with the veteran's reserve unit, indicated 
that the veteran was on active duty from January 13, 1986 to 
January 31, 1986 as a result of an injury sustained on 
January 11, 1986 while on "drill status".  

The Board finds that additional development is required to 
verify the exact dates of any such service.  One method which 
has not yet been attempted in this case is to contact the 
Defense Finance and Accounting Service and request records of 
the periods for which the veteran received pay.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Regarding the claim for service connection for an acquired 
psychiatric disorder, the Board notes that the remand issued 
by the Board in September 1999 specifically requested that 
the veteran be afforded a VA psychiatric examination, and 
that the examination report should include an opinion as to 
the etiology and date of onset of any diagnosed psychiatric 
disorder, and an opinion as to whether any psychiatric 
disorder was related to or aggravated by service or by a 
service-connected disability.  The veteran was afforded an 
examination in November 1999; however, the examination report 
does not contain the requested opinions.  Accordingly, 
another examination is required.  

Regarding the claim for an increased rating for hematuria, 
the Board notes that the prior remand requested a VA urology 
examination.  The Board instructed that the examination 
should include all appropriate testing and studies, and that 
the report should specifically address the criteria contained 
in 38 C.F.R. § 4.115(a) and Diagnostic Codes 7512 and 7517.   
The remand specifically indicated that the claims folder 
would be made available to the examiner for review.  
Significantly, however, the examination report reflects that 
the examiner stated that no medical records were available.  
In light of the fact that the instructions of the remand were 
not met, another examination is required.

Finally, regarding the claim for a compensable right eye 
injury, the Board notes that in the prior remand the Board 
requested a VA ophthalmologic examination to determine the 
severity of the veteran's residuals of a right eye injury, 
but erroneously requested that the examiner comment regarding 
criteria contained in diagnostic code 7338.  The Board notes 
that this was erroneous because Diagnostic Code 7338 pertains 
to the evaluation of an inguinal hernia rather than an eye 
disorder.  The veteran's right eye disability is instead 
rated under Diagnostic Code 6009.  Another examination is 
required to allow an examination pursuant to the proper 
Diagnostic Code.  In addition, the Board notes that the eye 
examination report of November 1999 does not contain any 
indication as to whether the examiner had access to the 
veteran's claims file.  

The VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the Defense 
Finance and Accounting Service and 
request that they identify the specific 
dates of all periods of active duty for 
training and inactive duty training in 
the Army Reserve after July 1985.  For 
all records maintained by a federal 
department or agency, the VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The veteran should be afforded a VA 
psychiatric examination, and that the 
examination report should include an 
opinion as to the etiology and date of 
onset of any diagnosed psychiatric 
disorder, and an opinion as to whether 
any psychiatric disorder was related to 
or aggravated by service or by a service 
connected disability.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  

3.  The veteran should be afforded a VA 
urology examination.  The examination 
should include all appropriate testing 
and studies, and that the report should 
specifically address the criteria 
contained in 38 C.F.R. § 4.115(a) and 
Diagnostic Codes 7512 and 7517.   The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  

4.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the severity of the veteran's residuals 
of a right eye injury.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The veteran's right eye disability is 
rated under Diagnostic Code 6009, and the 
examination report should contain all 
information necessary to properly 
evaluate the disorder under that 
Diagnostic Code.

5.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



